Tilson, Judge:
The merchandise in these two appeals was entered and appraised at certain unit values less 5 per centum discount. *444When, the cases were called for a hearing there was submitted certain evidence from the defendant in which it was conceded that the discount should have been only 2j4 per centum instead of the 5 per centum. I therefore find the proper dutiable value of the merchandise covered by these appeals to be the list price, less 2% per centum discount, plus the value of cases and packing charges. Judgment will be rendered accordingly.